PER CURIAM:
James Devon Powell appeals the district court’s order denying his motion to restrain or enjoin prison officials from collecting court-ordered restitution and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *370See Powell v. United States, No. CA-04-37-2 (E.D. Va. Mar. 8, 2004 & Mar. 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED